t c no united_states tax_court garber industries holding co inc petitioner v commissioner of internal revenue respondent docket no filed date p a closely_held_corporation is the parent of an affiliated_group that files consolidated federal_income_tax returns in date a sold all of his p shares to his brother b as a result of that sale b’s percentage ownership of p increased by more than percentage points on its consolidated_income_tax_return for p claimed a net_operating_loss nol deduction of dollar_figure for regular_tax purposes and dollar_figure for alternative_minimum_tax amt purposes r determined that the transaction between a and b resulted in an ownership_change with respect to p within the meaning of sec_382 i r c in accordance with sec_382 i r c r reduced p’s nol deduction for both regular_tax and amt purposes to dollar_figure held sec_382 i r c which provides that an individual and all members of his family described in sec_318 i r c ie his spouse children grandchildren and parents are treated as one individual for purposes of applying sec_382 applies solely from the perspective of individuals who are shareholders as determined under applicable attribution_rules of the loss_corporation held further a and b are not treated as one individual under sec_382 sec_3 held further a’s sale of his p shares to b resulted in an ownership_change with respect to p within the meaning of sec_382 i r c george w connelly jr linda s paine and phyllis a guillory for petitioner susan k greene and marilyn s ames for respondent halpern judge by notice_of_deficiency dated date respondent determined deficiencies in petitioner’s federal income taxes for petitioner’s and taxable calendar years in the amounts of dollar_figure and dollar_figure respectively the parties have settled all issues save one leaving for our decision only the question of whether a stock sale between siblings that increased one sibling’s percentage ownership of petitioner by more than percentage points resulted in an ownership_change for purposes of sec_382 triggering that section’s limitation on net_operating_loss nol carryovers the parties have stipulated that if the sec_382 continued that issue turns on the interpretation of sec_382 a matter of first impression for this court unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure for the sake of convenience all percentages are rounded to the nearest full percent findings_of_fact the parties submitted this case fully stipulated pursuant to rule the stipulation of facts stipulation of settled issues and accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner’s mailing address was in lafayette louisiana at the time of petitioner’s incorporation in date charles m garber sr charles and his brother kenneth r garber sr kenneth collectively sometimes the garber brothers owned percent and percent respectively of petitioner’s common_stock the spouses children and other siblings of the garber brothers owned the remaining shares of continued limitation applies to petitioner’s net_operating_loss nol deduction there is a deficiency in petitioner’s income_tax for that year in the amount of dollar_figure and if the sec_382 limitation does not apply to petitioner’s nol deduction there is a deficiency in petitioner’s income_tax for that year in the amount of dollar_figure such stock the garber brothers’ parents who are deceased never owned any of petitioner’s stock on or about date petitioner underwent a reorganization described in sec_368 the reorganization pursuant to the reorganization petitioner canceled charles’s original stock certificate for dollar_figure shares and issued a new certificate to him for shares as a result charles’s percentage ownership of petitioner decreased from percent to percent and kenneth’s percentage ownership of petitioner increased from percent to percent on date kenneth sold all of his shares in petitioner to charles the transaction as a result of the transaction charles’s percentage ownership of petitioner increased from percent to percent on its consolidated federal_income_tax return petitioner claimed an nol deduction in the amount of dollar_figure for regular_tax purposes and dollar_figure for alternative_minimum_tax amt purposes as one of the adjustments giving rise to the deficiencies here in question respondent adjusted the amount of petitioner’s nol deduction for both regular_tax and amt purposes to dollar_figure pursuant to sec_382 petitioner assigns error to that adjustment the parties provided no information regarding the reorganization other than the fact of its occurrence and the resulting changes in percentage ownership interests opinion i substantive law a overview of sec_382 sec_382 limits the amount of pre-change losses that a corporation referred to as a loss_corporation may use to offset taxable_income in the taxable years or periods following an ownership_change pre-change losses include nol carryovers to the taxable_year in which the ownership_change occurs and any nol incurred during that taxable_year to the extent such nol is allocable to the portion of the year ending on the date of the ownership_change sec_382 an ownership_change is deemed to have occurred if on a required measurement date a testing_date the aggregate percentage ownership_interest of one or more 5-percent shareholders of the loss_corporation is more than percentage points greater than the lowest percentage ownership_interest of such shareholder s during the generally 3-year period immediately preceding such testing_date the testing_period sec_382 and i sec_1 a income_tax regs sec_382 prescribes a formula for calculating the amount of the sec_382 limitation see also sec_382 and f a net_operating_loss as defined in sec_172 is an nol_carryover to the extent it is carried forward to years following the year of the loss under rules set forth in sec_172 b determining stock ownership for purposes of sec_382 sec_382 provides that with certain exceptions the constructive_ownership rules of sec_318 apply in determining stock ownership under the first of those exceptions set forth in sec_382 the family_attribution_rules of sec_318 and b do not apply instead an individual and all members of his family described in sec_318 spouse children grandchildren and parents are treated as one individual c regulations the family aggregation rule_of sec_382 is further addressed in sec_1_382-2t temporary income_tax regs fed reg date paragraph h ii of that section repeats the general_rule that for purposes of sec_382 an individual and all members of his family described in sec_318 are treated as one individual sec_318 provides that an individual is treated as owning the stock owned by his spouse his children his grandchildren and his parents sec_318 provides that stock constructively owned by an individual by operation of the family attribution rule_of sec_318 is not reattributed from such individual to other individuals under that rule for example stock constructively owned by an individual through attribution from his spouse under sec_318 is not reattributed from that individual to his parent under that provision the family aggregation rule does not apply however to any family_member who without regard to aggregation would not be a 5-percent_shareholder sec_1_382-2t temporary continued paragraph h iv provides further that if an individual may be treated as a member of more than one family under paragraph h ii such individual will be treated as a member_of_the_family with the smallest increase in percentage ownership to the exclusion of all other families ii arguments of the parties a petitioner’s argument petitioner argues that although siblings are not family members described in sec_318 charles and kenneth are nonetheless members of the same family when such determination is made by reference to their parents and grandparents that is as sons they are both members of each family consisting of a parent and that parent’s family members described in sec_318 similarly as grandsons they are both members of each family consisting of a grandparent and that grandparent’s family members described in sec_318 accordingly petitioner argues charles and kenneth are treated as one individual under sec_382 with the result that transactions between them are disregarded for purposes of sec_382 continued income_tax regs fed reg date that exception in turn does not apply if the loss_corporation has actual knowledge of such family member’s stock ownership id sec_1_382-2t temporary income_tax regs supra pincite4 b respondent’s argument respondent maintains that the family aggregation rule applies solely with reference to living individuals under that view inasmuch as none of the parents and grandparents of the garber brothers was alive at the commencement of the 3-year testing_period immediately preceding the transaction from that point forward there was no individual within the meaning of sec_382 whose family members as described in sec_318 included both charles and kenneth it follows respondent argues that charles and kenneth are not treated as one individual for purposes of sec_382 and that the transaction resulted in an ownership_change with respect to petitioner under sec_382 iii analysis a general principles of statutory construction as a general matter if the language of a statute is unambiguous on its face we apply the statute in accordance with its terms without resort to extrinsic interpretive aids such as legislative_history e g 121_tc_129 citing 489_us_235 accordingly our initial inquiry is whether the language of sec_382 is so plain as to permit only one reasonable interpretation insofar as the question presented in this case is concerned see eg 519_us_337 that threshold determination must be made with reference to the context in which such language appears id b language of sec_382 sec_382 provides as follows a constructive_ownership -- sec_318 relating to constructive_ownership of stock shall apply in determining ownership of stock except that-- i paragraphs and b of sec_318 shall not apply and an individual and all members of his family described in paragraph of sec_318 shall be treated a sec_1 individual for purposes of applying this section respondent apparently would limit our textual analysis to a single word according to respondent charles and kenneth are not common members of any individual’s family under sec_382 b ecause the commonly used meaning of the term ‘individual’ does not include a deceased parent we believe respondent’s focus is too narrow as stated by the court_of_appeals for the fifth circuit however even apparently plain words divorced from the context in which they arise and in which their creators intended them to function may not accurately convey the meaning the creators intended to impart it is only therefore within a context that a word any word can communicate an idea 860_f2d_1266 5th cir in our view the question is not whether the noun individual standing alone typically denotes a living person--typically it does the question rather is whether the language of sec_382 as a whole definitively establishes one way or the other that the identification of a living individual whose family members are aggregated thereunder must be made as respondent maintains or need not be made as petitioner maintains coincident with the determination of stock ownership under sec_382 ie on a testing_date or at any point during a testing_period stated negatively is the language of sec_382 so plain as to preclude either party’s position as so identified we are satisfied that the language of sec_382 can variably and reasonably be interpreted as being consistent with each party’s position in this case that is there is nothing in the language of the statute that would make either party’s position patently untenable while a rule attributing stock owned by an individual on a measurement date to members of his family presupposes that the individual is alive cf 353_f3d_1181 10th cir decedent’s estate is not an individual eligible for innocent spouse relief under sec_6015 affg 118_tc_106 putting the question somewhat differently at the time stock ownership is to be determined must the individual referenced in sec_382 be available alive for a family portrait or need he or she only occupy a place in the family tree the same need not be said of a rule such as that contained in sec_382 that identifies by reference to an individual the members_of_a_family that on some measurement date are to be treated as a single shareholder by the same token the language of sec_382 certainly does not compel the conclusion that the individual whose family members are so aggregated need not be alive on that measurement date because the answer to our inquiry is not apparent from the face of the statute we may look beyond the language of sec_382 for interpretive guidance c legislative_history of sec_382 congress enacted the family aggregation rule_of sec_382 as part of its overhaul of sec_382 included in the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 hereafter cited simply as act or act sec x the rule first appeared in the conference committee bill the conference committee report that accompanied that bill the conference_report does not address the temporal aspect of family aggregation identified above the family both the house and senate versions of revised sec_382 contained family attribution provisions rather than a family aggregation rule see h_r 99th cong 1st sess sec a provision designated as sec_382 h_r 99th cong 2d sess sec_621 provision designated as sec_382 attribution_rules of sec_318 and sec_318 do not apply but an individual his spouse his parents his children and his grandparents are treated as a single shareholder h conf rept vol ii at ii-182 1986_3_cb_1 dollar_figure d other consideration sec_1 family aggregation under pre-1986 act sec_382 a general structure of the statute prior to the amendment of sec_382 by the act sec_382 contained separate rules for ownership changes resulting from purchases and redemptions see former sec_382 and those resulting from corporate_reorganizations see former sec_382 under the purchase rules of former sec_382 ownership changes were ascertained by reference to the holdings of the largest shareholders at the end of the corporation’s taxable_year as compared to their holdings at the beginning of such taxable_year or the preceding_taxable_year former sec_382 and as noted supra part i b the members of an individual’s family described in sec_318 to which sec_382 refers are his spouse children grandchildren and parents regarding the possible significance of the conferees’ reference to grandparents in lieu of grandchildren see infra part iii e b family attribution and aggregation intrafamily sales were excluded from the operation of former sec_382 by means of stock attribution as opposed to shareholder aggregation rules specifically purchases of stock from persons whose stock ownership would be attributed to the purchaser under the family_attribution_rules of sec_318 were ignored for purposes of determining whether an ownership_change by purchase had occurred see former sec_382 and although family members were potentially subject_to aggregation for purposes of determining the largest shareholders at yearend that rule applied only if loss_corporation stock owned by one was attributed to the other under the family_attribution_rules of section dollar_figure former sec_382 and for that reason the aggregation rule_of former sec_382 unlike the aggregation rule_of sec_382 necessarily applied as of the date on which stock ownership was measured in the case of former sec_382 at yearend accordingly no inference can be drawn from former sec_382 as to whether as respondent maintains the identification of the individuals whose family members are aggregated under sec_11 persons aggregated under former sec_382 were then disaggregated for purposes of measuring changes in stock ownership see former sec_1 a -1 d i income_tax regs as revised in thus the actual number of persons whose stock ownership was subject_to scrutiny at yearend could be greater than l a i occurs as of the date on which stock ownership is measured practical consequences of each party’s interpretation of sec_382 a petitioner’s interpretation under petitioner’s interpretation of sec_382 an individual would be aggregated with and therefore could without any sec_382 consequences sell loss_corporation shares to not only his spouse children grandchildren and parents but also his siblings nephews nieces grandparents in-laws great-grandchildren aunts uncles first cousins and great-grandparentsdollar_figure it is difficult to believe that congress intended to expand the scope of exempted intrafamily sales so significantly as compared to both the then- existing version of sec_382 see supra part iii d b and the house and senate versions of revised sec_382 see supra as a member of each parent’s family ie in his capacity as a child of those parents an individual would be aggregated with his parents’ children his siblings grandchildren his nephews and nieces and parents his grandparents as a member of his spouse’s family ie in his capacity as her spouse an individual would be aggregated with his spouse’s parents his mother- and father-in-law as a member of each child’s family ie in his capacity as a parent of those children an individual would be aggregated with each child’s spouse his sons- and daughters-in-law and grandchildren his great-grandchildren as a member of each grandparent’s family ie in his capacity as a grandchild of those grandparents an individual would be aggregated with his grandparents’ children his aunts and uncles grandchildren his first cousins and parents his great-grandparents see sec_382 sec_318 note with nary a mention of that objective in the pages devoted to sec_382 in the conference_report b respondent’s interpretation respondent’s interpretation of sec_382 is perhaps even more troubling than petitioner’s first it has the potential for being just as expansive as petitioner’s interpretationdollar_figure more importantly respondent’s interpretation leads to arbitrary distinctions as relevant to this case respondent would have us believe that the ability of siblings to sell loss_corporation shares among themselves without any sec_382 consequences is wholly dependent on the continued good health of their parents we see no rational basis for congress’s having drawn a distinction in this context between siblings whose parents happen to be living and those whose parents happen to be deceased the former are no more related than the latter e a third interpretation introduction our own analysis of the legislative evolution of sec_382 leads us to believe that both parties have erroneously interpreted that provision for the reasons discussed below we conclude that congress most likely intended respondent’s interpretation of the statute differs from petitioner’s in that respondent would require that the relevant parent spouse child or grandparent of the individual in question be living when stock ownership is measured see supra note the aggregation rule_of sec_382 to apply solely from the perspective of individuals who are shareholders as determined under the attribution_rules of sec_382 of the loss corporationdollar_figure in practical terms our conclusion dictates that we sustain respondent’s determination in this case even though we disagree with his interpretation of the statute act revisions to sec_382 a relevant fundamental changes to the statute among other things sec_621 of the act replaced the purchase rules of former sec_382 with the concept of the owner shift defined broadly to include any change in the respective ownership of the stock of a corporation sec_382 the occurrence of an owner shift involving a percent shareholder see sec_382 k is one of two occasions for opening the corporation’s stock transfer books to determine whether the aggregate percentage ownership_interest of one or more such shareholders has increased by more than percentage points within the relevant lookback testing perioddollar_figure see sec_382 i while the owner shift in other words composite shareholders are to be constructed only around individuals who directly or indirectly through an entity or by means of an option own shares of the loss_corporation the other such occasion is the occurrence of an equity_structure_shift in general most corporate_reorganizations see sec_382 trigger presupposes some type of transaction in the stock of the loss_corporation see h conf rept vol ii supra at ii-174 c b vol pincite the requisite increase in stock ownership within the resulting testing_period need not be attributable to a purchase redemption or indeed any transaction in which shares actually change hands see sec_382 and b b consequences for family attribution changes in family status under a system in which an increase in one’s percentage ownership of a corporation need not be associated with a transaction in which shares actually change hands a straightforward application of the family_attribution_rules of sec_318 could produce artificial ownership increases ie ownership increases solely attributable to changes in family status for instance under the attribution_rules the ownership percentage of an individual who marries the sole shareholder of a loss_corporation would thereby increase from zero to percent if the wedding occurred during a testing_period which could be triggered for instance by the subsequent issuance of a relatively small number of additional shares to a key_employee then the increase in the nonshareholder spouse’s deemed ownership percentage would result in an ownership changedollar_figure a similar result presumably would occur if the shareholder legally adopted someone during a testing_period see sec_318 c house bill provision regarding changes in family status the house version of revised sec_382 provided that the family attribution rule_of sec_318 would apply by assuming that the family status as of the close of the testing_period was the same as the family status as of the beginning of the testing_period h_r 99th cong 1st sess sec a provision designated as sec_382 although the report of the committee on ways and means accompanying the house bill provides no additional insight see h rept pincite 1986_3_cb_1 the practical effect of that provision would have been to eliminate the possibility that a change in family status during a testing_period could in and of itself contribute to an ownership changedollar_figure the conference committee in addition to substituting note that the foregoing problem did not arise under former sec_382 since the nonshareholder spouse’s ownership increase would not have been attributable to a purchase see former sec_382 returning to our marriage hypothetical under the house bill’s provision the couple’s relationship on the testing_date would have been deemed to be the same as it was at the beginning of the testing_period ie not married with the result that the nonshareholder spouse’s ownership percentage would have been deemed to be zero throughout the testing_period family aggregation for family attribution dropped the provision in the house bill regarding changes in family statusdollar_figure d observations in the context of the parties’ arguments in this case the conference committee’s excision of the house bill provision regarding changes in family status is somewhat puzzling specifically under each party’s interpretation of sec_382 the family aggregation rule adopted by the conferees would produce the same artificial ownership increases that the house bill provision eliminated in the context of attribution in terms of our marriage hypothetical the addition of the shareholder spouse to the nonshareholder spouse’s family unit during the testing_period would increase the ownership percentage of that family unit by percentage points during that period if however the family aggregation rule applies solely from the perspective of shareholders of the loss_corporation there would be no separate family unit headed by the nonshareholder spouse in our hypothetical and consequently no increase in ownership attributable to the marriage and no need for the remedial provision contained in the house bill under that interpretation of the family aggregation rule the the senate version of the bill contained no such provision providing instead for the application of the family_attribution_rules of sec_318 without modification h_r 99th cong 2d sess sec_621 provision designated as sec_382 conference committee’s excision of the house bill’s family status provision makes perfect sensedollar_figure revisiting the language of the statute that our interpretation of sec_382 provides a cogent explanation for the conference committee’s action is of no consequence if a plain reading of the statute does not permit that interpretation see supra part iii a the use of the term individual in sec_382 however does not preclude a contextual interpretation pursuant to which the set of individuals contemplated by congress ie individuals who own shares of the loss_corporation is smaller than the universe of all possible individuals ie all living beings more importantly we are satisfied that our interpretation proceeds from an entirely natural reading of the statute given a stock ownership rule that operates by reference to an individual and other persons who are defined in terms of their relationship to we recognize that even if the family aggregation rule were not limited to shareholders the tiebreaker rule_of sec_1_382-2t temporary income_tax regs fed reg would preclude the artificial ownership increase illustrated above by treating the shareholder spouse as a member of his own family rather than that of the nonshareholder spouse see supra part i c of course that regulation was not in existence when the conference committee acted on h_r accordingly it is not relevant to our analysis of such committee action regarding the remedial effect of the regulation under our interpretation of the family aggregation rule see infra part iii e that individual it is hardly a stretch to surmise that the rule presupposes the shareholder status of the referenced individual revisiting the conference_report having concluded that our interpretation of sec_382 does not do violence to the plain language of the statute we return to the legislative_history to determine whether it is any more supportive of our view than it is of the views of the parties as indicated above see supra part iii c and note the conference_report contradicts the statutory language by including an individual’s grandparents rather than his grandchildren among the family members who are aggregated for purposes of sec_382 if that disconnect were attributable to a simple typographical error one might reasonably expect that the subsequently issued report of the joint_committee on taxation explaining the act the so- called blue_book would point out the error see eg staff of joint comm on taxation general explanation of tax legislation enacted in the 104th congress pincite ndollar_figure j comm print noting that the conference_report accompanying h_r the bill eventually enacted as the small_business job protection act of mistakenly refers to the lessee rather than the lessor in the context of new sec_168 the blue_book for the act however retains the reference in the conference_report to grandparents in the context of sec_382 staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print as is the case with the conference committee’s excision of the family status provision of the house bill see supra part iii e d the substitution of grandparents for grandchildren in the conference_report makes perfect sense if the family aggregation rule applies solely from the perspective of individuals who are shareholders of the loss_corporation sec_318 to which sec_382 refers is phrased in terms of the family members spouse children grandchildren and parents from whom shares are attributed the converse of that rule is that shares owned by an individual are attributed to that individual’s spouse parents grandparents and children the substitution of grandparents for grandchildren in the conference_report reiterated in the blue_book therefore suggests that congress intended individuals to be aggregated with the same family members to whom their shares would otherwise be attributed under sec_318 which in turn suggests that congress intended the family aggregation rule to apply from the perspective of individuals who are shareholders of the loss corporationdollar_figure revisiting the regulations having concluded that our interpretation of the family aggregation rule does not violate the plain_meaning_rule and arguably finds support in the legislative_history of sec_382 we would nonetheless be hard pressed to adopt that interpretation if it were inconsistent with respondent’s year-old legislative regulations see eg 467_us_837 see also sec_382 directing the secretary to prescribe such regulations as may be necessary or appropriate to carry out the purposes of this section as is the case with the statute see supra part iii e the language of the relevant regulation presents no such obstacle see sec_1 2t h temporary income_tax regs supra pincite6 nor does our interpretation of the statute render superfluous the tiebreaker rule_of paragraph h iv of the above-cited regulation see supra note to the contrary that rule serves the useful purpose of precluding purely vicarious ownership increases that could otherwise occur under we do not mean to suggest that sec_382 should be interpreted as incorporating a modified version of sec_318 ie one that substitutes grandparents for grandchildren such an interpretation presumably would violate the plain_meaning_rule see supra part iii a our interpretation of the statute as well as those of the parties for instance if a husband and wife each own shares of a loss_corporation and the husband purchases additional shares from his mother the ownership percentage of the family unit centered on the wife would increase as a result of the otherwise exempt transactiondollar_figure the tiebreaker rule precludes that result by treating the wife as a member_of_the_family unit centered on her husband rather than a member_of_the_family unit centered on her since such inclusion would result in the smallest increase zero in percentage ownershipdollar_figure see supra part i c supra note iv conclusion we hold that the family aggregation rule_of sec_382 applies solely from the perspective of individuals who are shareholders as determined under the since the purchased shares would be included in the holdings of the family unit centered on the husband both before and after the sale the percentage ownership of the husband- centric family unit would remain unchanged however since the purchased shares would not be included in the holdings of the family unit centered on the wife until after the sale the percentage ownership of the wife-centric family unit would increase as a result of the sale a similar result would occur if the purchaser’s child rather than his wife were a shareholder as is the case with changes in family status see supra note this problem did not arise under former sec_382 since the vicarious ownership increase would not have been attributable to a purchase by the wife see former sec_382 attribution_rules of sec_382 of the loss_corporation inasmuch as an individual shareholder’s family consists solely of his spouse children grandchildren and parents for these purposes sibling shareholders are not aggregated under sec_382 if none of their parents and grandparents is a shareholder of the loss corporationdollar_figure since kenneth and charles were not children or grandchildren of an individual shareholder of petitioner at any relevant time they are not aggregated for purposes of applying sec_382 to the facts of this case it follows that charles’s purchase of shares from kenneth in resulted in an ownership_change with respect to petitioner as contemplated in sec_382 we recognize that our interpretation of the statute suggests a distinction between siblings who are the children or grandchildren of a shareholder and those who are not a distinction that is arguably just as arbitrary as the distinctions resulting from respondent’s interpretation of the statute see supra part iii d b that problem would not arise if the tiebreaker rule_of sec_1_382-2t temporary income_tax regs supra pincite6 were inapplicable in any instance in which such application would have the effect of exempting a transaction such as a sale between siblings that otherwise would have increased the percentage ownership of the purchaser’s family unit cf sec_1_382-4 income_tax regs rules treating an option as exercised do not apply if a principal purpose of the option is to avoid an ownership_change by having it treated as exercised t d 2003_2_cb_510 discussing the need for additional regulations dealing with changes in family composition in the context of sec_382 to reflect the foregoing decision will be entered for respondent and in accordance with the parties’ stipulations as to the correct amount of petitioner’s income_tax deficiencies
